t c memo united_states tax_court sheldon m sisson petitioner v commissioner of internal revenue respondent docket no filed date sheldon m sisson pro_se steven m roth for respondent memorandum findings_of_fact and opinion foley judge by notice_of_deficiency dated date respondent determined additions to tax for petitioner's tax_year as follows additions to tax sec_6653 dollar_figure sec_6661 dollar_figure sec_6653 percent of the interest due on dollar_figure the issue for decision is whether petitioner is liable for these additions to tax unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found petitioner resided in tarzana california at the time he filed his petition petitioner is a tax attorney licensed to practice law in california and illinois he received his law degree from the university of chicago law school in and has been certified as a specialist in tax law by the california board_of legal specialization from to he was employed by the internal_revenue_service irs office_of_chief_counsel where he litigated numerous tax_shelter cases some of these cases involved tax-motivated transactions promoted by harry margolis in he served briefly as the staff assistant to the irs regional_counsel for the western region following his tenure at the irs he was hired as an attorney at the law firm of levenfeld kantor beginning in petitioner spent nearly years working for tax_shelter promoters from through july of petitioner worked for mr margolis writing opinion_letters providing tax_advice and regularly meeting with representatives responsible for the foreign_corporations used in mr margolis' tax_shelters in july of petitioner went to work for the schulman management co a company that promoted tax_shelters and that was wholly owned by gerald schulman petitioner worked for mr schulman for almost years and became thoroughly familiar with the tax_shelter transactions mr schulman promoted petitioner prepared opinion_letters and private_placement circulars concerning these transactions in addition petitioner traveled to the caribbean and panama to meet with representatives of foreign_corporations involved in mr schulman's tax_shelters mr schulman organized promoted and syndicated approximately similarly structured limited_partnerships and served as the general_partner of each of them two of these partnerships woodchuck ltd woodchuck and wolverine ltd wolverine were formed while petitioner was employed by mr schulman during and woodchuck sold limited_partnership interests raising dollar_figure in capital contributions petitioner contributed dollar_figure for a limited_partnership_interest in woodchuck and dollar_figure for a limited_partnership_interest in wolverine mr schulman promoted the partnerships by representing that each limited_partnership_interest would be entitled to an interest_deduction in the first year equal to the partner's cash capital contributions the purported interest deductions for the first year were generated through a circular transfer of funds among several entities including foreign entities in panama and the netherlands antilles the transactions occurred between december of and december of on date the irs and mr schulman executed a preliminary agreement entitled settlement plan agreement the agreement's recitals section stated irs is presently auditing schulman's individual tax returns irs form_1040 for the years through additionally irs intends to audit schulman's individual tax_return irs form_1040 irs and schulman desire to amicably settle all questions relating to schulman's individual tax returns and the deductions taken by the investors in connection with their investment in the schulman partnerships this document is intended to be an agreement in principle establishing the concepts upon which a formal settlement agreement will be drafted both the irs and schulman shall exercise the utmost good_faith in attempting to achieve the final settlement of the matters described herein nevertheless schulman and the irs acknowledge that the concepts established hereunder may result in unforeseen consequences which may render settlement impossible the parties have discussed a settlement plan which consists of phase i and phase ii as follows a phase i--this phase involves i the execution of this settlement plan agreement establishing the principles upon which a final settlement agreement will be achieved and ii actual verification of tax due in accordance with the principles established under the settlement plan agreement verification shall be conducted on an expedited basis b phase ii--phase ii shall involve i drafting and execution of a final settlement agreement ii communication to investors of the settlement proposal by schulman iii implementation of the partnership adjustments upon acceptance by the investors iv final_determination of schulman promoter income and v formation of a specified trust the settlement plan section of the agreement stated irs shall allow each investor to deduct seventy percent of the claimed investor first year deduction the disallowed portion of the investor first year deduction thirty percent shall be deducted by each investor ratably over the term of the schulman partnership long term notes the conditions section of the agreement added this settlement plan agreement is intended to be used for settlement purposes only and both irs and schulman agree that the agreement discussions held prior to and in connection with the agreement and all schedules and materials previously submitted by schulman to the appeals_office before the date of the execution of this agreement in connection with the settlement discussions shall not be used in any manner whatsoever in any administrative or court_proceeding petitioner reviewed the agreement during the negotiation process and was thoroughly familiar with its terms and conditions the agreement was intended to constitute a preliminary understanding of the parties to summarize it stated that in phase ii the parties would draft a final and binding settlement agreement and the investors would then be entitled to deduct in the first year of the partnerships' operation percent of the expenses generated by the partnerships' transactions the remaining percent would be disallowed in the first year but investors would be entitled to deduct this amount ratably in subsequent years mr schulman and the irs however never executed a final and binding settlement agreement on date petitioner filed his federal_income_tax return the return claimed dollar_figure of loss deductions from schedule e supplemental income schedule attributable to petitioner's allocable share of income and loss from investments in wolverine and woodchuck in wolverine ltd v commissioner tcmemo_1992_669 affd without published opinion 39_f3d_1190 9th cir we disallowed wolverine and woodchuck's claims to interest deductions on their returns on the grounds that the partnerships' transactions were tax motivated and lacked economic_substance petitioner litigated that case on behalf of the partnerships as a partner other than the tax_matters_partner on date respondent issued a notice_of_deficiency to petitioner in the notice respondent determined that a deficiency of dollar_figure in petitioner's income_tax for resulting from an adjustment of petitioner's share of the disallowed partnership items of woodchuck and wolverine was subject_to an addition_to_tax for negligence of dollar_figure plu sec_50 percent of the interest due on dollar_figure respondent further determined that the deficiency was subject_to a dollar_figure addition_to_tax for substantial_understatement of tax_liability opinion i addition_to_tax for negligence under sec_6653 sec_6653 imposes an addition_to_tax for underpayments attributable to negligence or disregard of rules or regulations the term negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 respondent's determination of negligence is presumed to be correct and petitioner has the burden of proving that it is erroneous rule a 39_f3d_402 2d cir affg tcmemo_1993_480 in essence we must decide whether petitioner was reasonable in taking deductions relating to his investment in wolverine and woodchuck we conclude that he was not this court has held that a taxpayer who is a tax attorney will be held to a higher standard of reasonableness than a person without such expertise 104_tc_518 petitioner in this case specialized in tax_shelter planning and litigation and had over years of experience in addition he had litigated tax_shelter cases for the irs and possessed extensive knowledge of tax_shelters similar to those at issue in this case petitioner makes two arguments in support of his contention that he was reasonable in taking the deductions first petitioner argues that we should conclude he was not negligent because he researched and wrote an opinion letter analyzing the transactions petitioner concluded in his opinion letter that the deductions relating to the transactions would be permissible under the code the transactions involved the circular transfer of funds among related entities both domestic and foreign for the sole purpose of generating tax deductions in wolverine ltd v commissioner supra we concluded that the transactions lacked economic_substance at the time petitioner claimed the deductions case law uniformly indicated that transactions lacking economic_substance would not be respected for tax purposes see eg 293_us_465 640_f2d_1058 9th cir revg 70_tc_29 petitioner has failed to establish that he as an experienced tax practitioner was reasonable in claiming a distributive_share of the deductions this court disallowed in wolverine as a result his first argument is without merit second petitioner contends that he was reasonable in taking the deductions because he was duly diligent in determining whether the agreement was binding in essence petitioner asks us to believe that it was reasonable to ignore the transactions' lack of economic_substance and to rely on a conditional precursory agreement that was not applicable to the year in issue we decline to do so while petitioner contends that he believed and continues to believe that the agreement was binding his opinion letter indicates that he was fully aware that the agreement by its terms was not binding and did not apply to the year in issue petitioner's opinion letter stated even though as a matter of law each taxable_year stands by itself and the internal_revenue_service is entitled to change its position since you have reached an agreement in principle with the internal_revenue_service for the years for your partnerships and since the planning for the years is substantially_similar to the planning for and since it is anticipated that the internal_revenue_service will apply the principles of the settlement by my opinion that the significant tax benefits of the investment are likely to be realized is substantially strengthened emphasis added petitioner also claims to have been duly diligent in that he obtained outside counsel who advised him that the agreement was binding petitioner did not however produce any documentation in support of this contention we are not required to and in this case do not accept the taxpayer's uncorroborated testimony see eg 87_tc_74 consequently we conclude that petitioner did not exercise the care of a reasonably prudent tax lawyer and is therefore liable for the addition_to_tax for negligence ii addition_to_tax for substantial_understatement under sec_6661 in the case of a substantial_understatement sec_6661 provides for an addition_to_tax in the amount of percent of the amount of any underpayment attributable to such understatement an understatement is the excess of the amount of tax required to be shown on the return over the amount actually shown on the return sec_6661 an understatement is substantial in the case of a noncorporate taxpayer if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure the amount of the understatement generally is reduced by the portion of the understatement attributable to the tax treatment of an item if there was substantial_authority for such treatment or any item with respect to which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return sec_6661 to prove that substantial_authority exists in the case of a tax_shelter sec_6661 provides that the taxpayer must establish that he reasonably believed that the this rule is applicable to returns due in where an assessment is made after date 90_tc_498 chosen tax treatment was more_likely_than_not the proper one petitioner bears the burden of establishing that respondent's determination was erroneous 105_tc_324 respondent determined that the understatement was substantial petitioner does not dispute this point thus petitioner must establish that the understatement should be reduced if he is to avoid imposition of the addition_to_tax for substantial_understatement petitioner's sole argument is that he reasonably relied on the agreement which he implies constitutes substantial_authority petitioner however has not cited nor have we found any authority that suggests that this agreement constitutes substantial_authority petitioner was not reasonable in relying on the agreement for purposes of the addition_to_tax for negligence nor has he established that he reasonably believed that taking the deductions relating to his tax_shelter investment was more_likely_than_not correct consequently we conclude that petitioner is liable for the addition_to_tax for substantial_understatement we have considered petitioner's other arguments and found them to be without merit to reflect the foregoing decision will be entered for respondent
